Title: To Thomas Jefferson from James Monroe, 18 April 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond April 18. 1808.
                  
                  I had the pleasure to receive some days past your favor of the 11th. & that of the 13. to day. Being perfectly satisfied by the explanations & assurances which you had given me in your preceding letters that I had taken an improper idea of yr. disposition towards me, the details contained in your last one were not necessary in that view. I receive them however with great interest, because in giving them you afford me a new proof of your friendship.
                  I think I informed you or Mr. Madison that the Barings had agreed to wait the term mentioned in your letter, or some such term, for the reimbursment of the money with interest, which they had advanc’d to genl. La Fayette, on being securd in it. Such was the fact, it having been communicated to me by Alexr. Baring for yours & Mr. Madisons information just before I left London. It seems therefore most advisable to proceed on that idea & to give information of it to La Fayette. I will however be happy to write Mr. Baring if you deem it necessary after receiving this information. I am just setting out for Loudon to look after my interest there, & after that of the son of my late much esteemed relative and friend Mr Jones. Should you think it best to write Mr Baring, & be so good as to intimate it to me by a line at Fredericksburg it shall be duly attended to.
                  I am dear Sir with great respect very sincerely your friend
                  
                     Jas. Monroe 
                     
                  
               